Citation Nr: 1125172	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In March 2009, the Veteran and his representative presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been added to the Veteran's VA claims folder.  In a May 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims which entered an order adopting the terms of a Joint Motion for Remand (JMR) in April 2010.  In October 2010, the Board remanded the claim for a new audio examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

As noted, the Board remanded the Veteran's claim for a new audio examination to include an opinion regarding the etiology of the Veteran's hearing loss including an opinion whether it is at least as likely as not that the Veteran's service-connected tinnitus aggravated the Veteran's hearing loss.  The record includes a 2 November 2010 notice from VBA to the Veteran's correct address that he would be contacted by "a VA medical facility nearest you" for scheduling of an examination.  VBA has again denied the Veteran's claim because he failed to appear for the new examination and there was no good cause shown regarding why he failed to appear.

The consequences of failing to report for a VA examination are outlined in 38 C.F.R. § 3.655.  This section provides:

(a)  General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms "examination" and "reexamination" include periods of hospital observation when required by VA.

(b)  Original or reopened claim, or claim for increase. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The claims folder now includes a March 2011 letter from the Veteran that states that he never received any notice of an examination and that he loses a day of pay in order to appear at such an examination if it is scheduled for a VA facility in Omaha, Nebraska, or Des Moines, Iowa.  He further states that there is a new VA center in Carroll, Iowa, that can accommodate the audiological testing and he requests that he be scheduled at that facility.  

The record clearly shows that there is a need for a new examination in this case, and that the last examination did not address the key question at issue.  The record does not include any documentation of the notice provided to the Veteran regarding the specific examination, but does include a statement by the Veteran that he never received any specific notice.  The record, therefore, supports a finding that there was good cause for the Veteran's failure to appear.  For those reasons, the Board remands the claim for action in accordance with the October 2010 remand.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for an audiological examination of the Veteran to occur, if possible, at a VA facility located in Carroll, Iowa.  VBA shall ensure that the Veteran receives notice of any scheduled examination and document such notice in the Veteran's VA claims folder.

2.  VBA shall arrange for the Veteran's VA claims folder to be provided to a VA audiologist who shall review the Veteran's claims folder prior to an examination.  The examiner shall provide an assessment of the Veteran's hearing and provide an opinion regarding the etiology of any hearing loss that is diagnosed.  Specifically, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's hearing loss was incurred in or aggravated during his active duty service.  Complete rationale shall be stated for any opinion provided.

In addition, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's hearing loss was aggravated by his service-connected tinnitus.  Complete rationale shall be stated for any opinion provided.

If the examiner is unable to provide any requested opinion, the reasons why an opinion cannot be provided shall be stated.  The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


